Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, [27 December 1777]
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Paris samedis 27 [December, 1777]
Accablée d’affaire Monsieur, et obligée d’aller a Versaille, il ne m’a pas ete possible de trouver un instent de libre pour avoir l’honeur et le plaisir de vous aller voir cette semaine. Je me dédomagerez de cette privation. Mais en attendent je vient vous rapellér la promesse que vous m’avéz fait de m’accorder un jour dans la semaine prochaine pour venir diner avec moi et mes enfants. C’est un grand plaisir que vous me feréz, et vous n’en douteriez pas Monsieur, si vous scaviez combien je vous respecte et vous aime. C’est avec ces sentiments que j’ai l’honeur d’etre Monsieur Votre tres humble et tres obeissante servant
M: Douairiere DU S[erenissi]meDuc DE Deuxponts Ctesse. DE FORBACH

Milles amitiez je vous prie Monsieur a Mr votre petit fils. Il sait [s’est] chargéz d’une Comission pour vous, je desir bien que la chose puisse s’arrangér et de voir a votre service quelq’un qui m’appartient.

